299 F.2d 936
62-1 USTC  P 12,066
BANKERS TRUST COMPANY and Leonard M. Wallstein, as Executorsof the Will of Charles Newman, Deceased,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 260, Docket 26899.
United States Court of Appeals Second Circuit.
Argued March 9, 1962.Decided March 9, 1962.

Wallstein, Menschel & Wallstein, New York City (Leonard Wallstein, Jr., New York City, of counsel), for plaintiffs-appellants.
Robert M. Morgenthau, U.S. Atty.  (Robert Arum, Vincent L. Broderick, David Klingsberg, Asst. U.S. Attys., of counsel), for defendant-appellee.
Before WATERMAN, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
Plaintiffs, as executors of the Estate of Charles Newman, appeal from a summary judgment granted by the court below, dismissing plaintiffs' complaint in an action for the recovery of estate taxes claimed to have been erroneously collected, and also appeal from a subsequent order of the same court denying plaintiffs' motion under Fed.R.Civ.Proc. 60(b), 28 U.S.C.A. for relief from that judgment.


2
The district court judgment and the subsequent order denying relief therefrom are affirmed on the studiously reasoned opinions of Judge Palmieri below, 190 F.Supp. 671 (S.D.N.Y.1960), and 191 F.Supp. 792 (S.D.N.Y.1961).